DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 180 is objected to because of the following informalities: “the first set of reagents” as recited in line 1 should be changed to “the one or more first reagents” to be consistent with claim 170 (see “one or more first reagents” recited in line 2). Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5.	Claims 170, 173-176 and 182-184 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zheng et al. (US 2017/0159109 A1).
Regarding claim 170
Zheng et al. teach a method for preparing library nucleic acid templates, comprising: reacting isolated nucleic acid with one or more first reagents (e.g., reagents used to produce ligation products) that generate proximity ligated nucleic acid molecules (e.g., ligation products which contain portions of the spatially adjacent nucleic acid segments); and reacting the proximity ligated nucleic acid molecules with one or more second reagents that fragment and attach barcode oligonucleotides (e.g., partition-specific barcodes) to the proximity ligated nucleic acid molecules thereby providing barcoded templates (e.g., barcoded fragments) that are in virtual compartments (e.g., partitions such as droplets. The partitions or droplets can also be regarded as virtual compartments because the nucleic acid fragments in each partition or droplet are labeled with “same” or “identical” barcode sequences, i.e., the “same” or “identical” barcode sequences virtually link the nucleic acid fragments in each partition or droplet together thus forming a virtual compartment (see paragraphs [0063] and [0078]-[0079]).), wherein the barcode oligonucleotides attached to the barcoded templates in one of the virtual compartments is distinguishable from the barcode oligonucleotides attached to the barcoded templates in other virtual compartments and barcodes in the barcode oligonucleotides preserve molecular contiguity (e.g., molecular context) information for proximity ligated molecules (see the whole document, particularly paragraphs [0013], [0041]-[0042], [0050], [0057], [0059], [0078]-[0079], [0086]-[0091], [0115] and [0131]; claims 16-37; Figure 2).
Regarding claim 173
The method according to Zheng et al., wherein the isolated nucleic acid comprises substantially a whole genome or portions thereof (see paragraphs [0046]-[0049] and [0061]).
Regarding claim 174
The method according to Zheng et al., wherein the isolated nucleic acid is obtained from cells, nuclei or nuclear matrix (see paragraphs [0019]-[0020]).
Regarding claim 175
The method according to Zheng et al., wherein the isolated nucleic acid is from formalin-fixed paraffin-embedded (FFPE) cells, nuclei or nuclear matrix (see paragraphs [0068], [0133] and [0135]).
Regarding claim 176
The method according to Zheng et al., wherein the proximity ligated nucleic acid molecules comprise nucleic acid molecules greater than 10Kb, greater than 25Kb or greater than 60Kb (see paragraphs [0061] and [0125]).
Regarding claims 182-184
The method according to Zheng et al., comprising: sequencing the barcoded templates using a sequencer that generates sequence reads of about 500 base pairs or less (see paragraphs [0056], [0067], [0105] and [0131]); determining spatial proximal contiguity information for the isolated nucleic acid based on sequence reads containing a ligation junction and determining molecular contiguity for the isolated nucleic acid from sequence reads of barcode sequences in the barcode oligonucleotides (see paragraphs [0040]-[0043] and [0047]); using the contiguity information of the isolated nucleic acid to determine haplotype phase information, to determine the order and orientation of contigs, for deconvolution of a mixture of genomes, to determine spatial conformation, topology and folding patterns, to inform de novo genome assembly, or to identify genomic variants comprising single nucleotide variants, insertions, deletion, inversions, translocations, copy number variations and other types of genome variants or combinations thereof (see paragraphs [0044], [0058]-[0059], [0065] and [0127]-[0129]).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 170-176 and 182-184 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2017/0159109 A1) in view of Adey et al. (Genome Res. 2014, 24:2041-2049).
Regarding claims 170-171
Zheng et al. teach a method for preparing library nucleic acid templates, comprising: reacting isolated nucleic acid with one or more first reagents (e.g., reagents used to produce ligation products) that generate proximity ligated nucleic acid molecules (e.g., ligation products which contain portions of the spatially adjacent nucleic acid segments); and reacting the proximity ligated nucleic acid molecules with one or more second reagents that fragment and attach barcode oligonucleotides (e.g., partition-specific barcodes) to the proximity ligated nucleic acid molecules thereby providing barcoded templates (e.g., barcoded fragments) that are in virtual compartments (e.g., partitions such as droplets. The partitions or droplets can also be regarded as virtual compartments because the nucleic acid fragments in each partition or droplet are labeled with “same” or “identical” barcode sequences, i.e., the “same” or “identical” barcode sequences virtually link the nucleic acid fragments in each partition or droplet together thus forming a virtual compartment (see paragraphs [0063] and [0078]-[0079]).), wherein the barcode oligonucleotides attached to the barcoded templates in one of the virtual compartments is distinguishable from the barcode oligonucleotides attached to the barcoded templates in other virtual compartments and barcodes in the barcode oligonucleotides preserve molecular contiguity (e.g., molecular context) information for proximity ligated molecules (see the whole document, particularly paragraphs [0013], [0041]-[0042], [0050], [0057], [0059], [0078]-[0079], [0086]-[0091], [0115] and [0131]; claims 16-37; Figure 2).  Zheng et al. do not specifically teach that the one or more second reagents are a transposon with a uniquely barcoded oligonucleotide and a transposase.
However, Adey et al. teach an alternative way of fragmenting and barcoding in a “single” step via a transposase-mediated tagmentation approach involving the use of a transposon with a uniquely barcoded oligonucleotide and a transposase, which generates thousands of “virtual” compartments, and which is straight-forward and requires minimal hands-on time (see paragraph bridging pages 2041-2042; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to, alternatively, use a transposase-mediated tagmentation approach (which involves the use of a transposon with a uniquely barcoded oligonucleotide and a transposase) as taught by Adey et al. for fragmenting and barcoding in the method of Zheng et al., because the transposase-mediated tagmentation approach would allow the fragmenting and barcoding to be done in a “single” step, and would be straight-forward and require minimal hands-on time (see Adey et al., paragraph bridging pages 2041-2042; Figure 1).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Regarding claim 172
The method according to Zheng et al. in view of Adey et al., wherein the transposase is Tn5 (see Adey et al., paragraph bridging pages 2041-2042; Figure 1).
Regarding claim 173
According to Zheng et al., the isolated nucleic acid comprises substantially a whole genome or portions thereof (see paragraphs [0046]-[0049] and [0061]).
Regarding claim 174
According to Zheng et al., the isolated nucleic acid is obtained from cells, nuclei or nuclear matrix (see paragraphs [0019]-[0020]).
Regarding claim 175
According to Zheng et al., the isolated nucleic acid is from formalin-fixed paraffin-embedded (FFPE) cells, nuclei or nuclear matrix (see paragraphs [0068], [0133] and [0135]).
Regarding claim 176
According to Zheng et al., the proximity ligated nucleic acid molecules comprise nucleic acid molecules greater than 10Kb, greater than 25Kb or greater than 60Kb (see paragraphs [0061] and [0125]).
Regarding claims 182-184
According to Zheng et al., the method further comprises: sequencing the barcoded templates using a sequencer that generates sequence reads of about 500 base pairs or less (see paragraphs [0056], [0067], [0105] and [0131]); determining spatial proximal contiguity information for the isolated nucleic acid based on sequence reads containing a ligation junction and determining molecular contiguity for the isolated nucleic acid from sequence reads of barcode sequences in the barcode oligonucleotides (see paragraphs [0040]-[0043] and [0047]); using the contiguity information of the isolated nucleic acid to determine haplotype phase information, to determine the order and orientation of contigs, for deconvolution of a mixture of genomes, to determine spatial conformation, topology and folding patterns, to inform de novo genome assembly, or to identify genomic variants comprising single nucleotide variants, insertions, deletion, inversions, translocations, copy number variations and other types of genome variants or combinations thereof (see paragraphs [0044], [0058]-[0059], [0065] and [0127]-[0129]).

9.	Claims 177-181 and 187 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2017/0159109 A1) as applied to claims 170, 173-176 and 182-184 or Zheng et al. (US 2017/0159109 A1) in view of Adey et al. (Genome Res. 2014, 24:2041-2049) as applied to claims 170-176 and 182-184 above, and further in view of Aiden et al. (US 2016/0194710 A1).
Zheng et al. teach the method of claims 170, 173-176 and 182-184, and Zheng et al. in view of Adey et al. teach the method of claims 170-176 and 182-184, as discussed above.  Neither Zheng et al. nor Zheng et al. in view of Adey et al. teach the use of a reagent, such as sodium dodecyl sulfate (SDS) to solubilize chromatin, or the use of restriction enzyme like NlaIII optimized to preserve spatial-proximal contiguity.
However, Aiden et al. teach that sodium dodecyl sulfate (SDS) may be used to solubilize chromatin (see paragraphs [0107] and [0121]-[0123] and that restriction enzyme, such as NlaIII, may be used for the fragmentation prior to the generation of proximity ligated nucleic acid molecules (see paragraphs [0109] and [0125]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to use sodium dodecyl sulfate (SDS) to solubilize chromatin and to use NlaIII for the fragmentation prior to the generation of proximity ligated nucleic acid molecules, as taught by Aiden et al., in the method of Zheng et al. or the method of Zheng et al. in view of Adey et al. thus arriving at the instantly claimed invention, because sodium dodecyl sulfate (SDS) was an art-recognized reagent for solubilizing chromatin and NlaIII was recognized in the art as suitable to be used for fragmentation prior to the generation of proximity ligated nucleic acid molecules.  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).
With respect to the fraction of barcoded templates that are long-cis templates as recited in claim 177, since the method of Zheng et al. in view of Adey et al. and Aiden et al. use the same reagents, including Tn5 transposase and NlaIII, as the instantly claimed method, it is expected that the fraction of long-cis templates would be the same as that produced by the instantly claimed method.
With regard to the preferred or optimal ranges as recited in claims 178-179 and 187, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to optimize the ranges used in the method by routine experimentation thus arriving at the preferred or optimal ranges as instantly claimed. The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (see MPEP 2144.05.II).

10.	Claims 185-186 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2017/0159109 A1) as applied to claims 170, 173-176 and 182-184 or Zheng et al. (US 2017/0159109 A1) in view of Adey et al. (Genome Res. 2014, 24:2041-2049) as applied to claims 170-176 and 182-184 above, and further in view of Nagano et al. (Genome Biol. 2015, 16:175).
Zheng et al. teach the method of claims 170, 173-176 and 182-184, and Zheng et al. in view of Adey et al. teach the method of claims 170-176 and 182-184, as discussed above.  Neither Zheng et al. nor Zheng et al. in view of Adey et al. specifically disclose that the proximity ligated nucleic acid molecules are generated in situ or ex situ (in solution).
However, Nagano et al. teach that such proximity ligated nucleic acid molecules may be generated in situ (in nucleus) or ex situ (in solution) (see the whole document, e.g., Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to generate the proximity ligated nucleic acid molecules either in situ (in nucleus) or ex situ (in solution), as taught by Nagano et al., in the method of Zheng et al. or the method of Zheng et al. in view of Adey et al. thus arriving at the instantly claimed invention, because both in situ (in nucleus) ligation and ex situ (in solution) ligation were art-recognized ways of generating such proximity ligated nucleic acid molecules.  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Conclusion
11.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639